Luke, J.
This case is controlled by the decision oí the Supreme Court in the case of DeBow v. Vicksburg <& Shreveport Railroad Co., 148 6a. 738 - (98 S. E. 381), on the question of service of process upon the commercial agent of the Illinois Central Railroad Company, a non-resident railroad company with no line'of railroad in the State of Georgia. Under the evidence the court did not err in directing a verdict in favor of" the defendant, on the traverse of service.

Judgment affirmed.


Wade, C. J., mid Jenkins, J., concur.